McCulloch, C. J. This is the third appearance here of this case, and the facts are fully stated in the former opinions. Ingraham v. Baum, 136 Ark. 101; Baum v. Ingraham, 141 Ark. 243. On the remand of the case after the last appeal, the chancery court decreed an assignment of the dower interest to appellee, Lee H. Ingraham, who had purchased it from the widow of William Baum. A certain portion of the real estate containing one of the houses erected by appellee was assigned to him as the dower interest of the widow. The court then ordered a sale of the property by a commissioner, for the purpose of satisfying the lien of appellee for betterments and for a division of the proceeds. Pursuant to that order a sale was'made by the commissioner and reported to the court, and the court proceeded to distribute the funds, paying first appellee’s claim for betterments. The present appeal challenges the correctness of the court’s ruling in the distribution of the proceeds of sale. The contention is that appellee was not.entitled to reimbursement for the expense of building a house on the part of the land which was assigned to him as the widow’s dower. The argument is that, since appellee obtained this particular portion of the property in the assignment of dower, he is not entitled to reimbursement for the cost of the improvements thereon. The determination of this question settles the point of the complaint of appellants as to the distribution of the proceeds of the sale. The difficulty with the contention of appellants now is that this question has been settled against them by the first decree of the chancery court which was before us on the first appeal. In that decree the court ascertained the amount of betterments to be allowed to appellee and decreed the same to be a lien on the real estate in controversy. There was an appeal to this court by both parties to the controversy, but the present appellants only challenged the correctness of the decree as to the value of the betterments. Our attention was not then called to the question of the right of appellee to recover for betterments on such part of the property as might be assigned to him as the widow’s dower. The effect of the decree of the chancery court was, however, to determine the rights of the parties with respect to appellee’s recovery of the value of betterments, and it is too late' now to go back to that question, which was then finally adjudicated. However objectionable that feature of the decree may appear to be, it is too late now for the chancery court or this court to give relief against this. The last decree distributing the funds in accordance with the prior adjudication by the court must therefore be affirmed, and it is so ordered.